Dismissed and Opinion Filed May 19, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00740-CV

        IMC CAPITAL, LLC F/K/A IMCA CAPITAL, LLC, Appellant
                                V.
                ASCENTIUM CAPITAL LLC, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-16177

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      By order dated March 23, 2021, we granted counsel for appellant’s motion to

withdraw as counsel. In that order, we informed appellant that as a corporation it

must be represented by counsel and directed appellant to provide the Court with the

name, bar number, and contact information for new counsel within thirty days. We

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice.

      To date, appellant has not provided the required information. Accordingly, we

dismiss this appeal. See TEX. R. APP. P.42.3(c) (Appellate court may dismiss appeal

for failure to comply with the Court’s order.); Kunstoplast of Am., Inc. v. Formosa
Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (per curiam) (Except for

performance of ministerial tasks, corporations may appear and be represented only

by a licensed attorney.).




                                         /Cory L. Carlyle/
200740f.p05                              CORY L. CARLYLE
                                         JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IMC CAPITAL, LLC F/K/A IMCA                  On Appeal from the 95th District
CAPITAL, LLC, Appellant                      Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-16177.
No. 05-20-00740-CV          V.               Opinion delivered by Justice Carlyle.
                                             Justices Schenck and Reichek
ASCENTIUM CAPITAL LLC,                       participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 19th day of May, 2021.




                                       –3–